Citation Nr: 0809560	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-10 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a dental 
disability, characterized by the loss of all teeth, to 
include for treatment purposes.

2.  Entitlement to service connection for chronic diarrhea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1963.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2008, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.

In his July 2004 claim and January 2008 hearing testimony, 
the veteran contends that the removal of his teeth in service 
caused or contributed to maxillary and mandibular problems.  
The RO has not addressed this claim.  Therefore, it is 
referred to the RO for appropriate consideration.

The issue of entitlement to service connection for chronic 
diarrhea is addressed in the REMAND that follows the order 
section of this decision.


FINDING OF FACT

All of the veteran's teeth were noted at entry as either 
missing or non-restorable.




CONCLUSION OF LAW

Service connection for a dental disability, characterized by 
the loss of all teeth, for purposes of payment of disability 
compensation or for purposes of receiving VA outpatient 
dental treatment is precluded by law.  38 U.S.C.A. §§ 1110, 
1131, 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim. Accordingly, no further development 
of the record is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 
(June 23, 2004).

General Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  Under 38 U.S.C.A. § 
1712 outpatient dental services and treatment, and related 
dental supplies, may be furnished for a dental condition or 
disability when certain enumerated conditions are met.  Under 
the holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), a 
claim for service connection is also considered a claim for 
VA outpatient dental treatment.

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  
The significance of finding that a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c) (2007).

VA may provide compensation benefits to a veteran whose teeth 
have been extracted in service.  Compensation is only 
available for certain types of dental and oral conditions 
listed under 38 C.F.R. § 4.150, such as impairment of the 
mandible, loss of a portion of the ramus, and loss of a 
portion of the maxilla.  Compensation for loss of teeth is 
available only for loss of body substance of the maxilla or 
mandible.  Otherwise, VA may grant service connection for 
dental conditions including treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease, for the sole purposes of receiving VA 
outpatient dental services and treatment, if certain criteria 
are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.

Analysis

All of the veteran's teeth were either missing upon entrance 
into active duty, or removed within 30 days of entrance.  The 
veteran contends, essentially, that the removal of his teeth 
in service has caused him continued problems post service, to 
include surgery and numerous denture refittings.  As will be 
explained below, however, since the veteran did not 
experience dental trauma in service and did not file a timely 
claim for one-time corrective dental treatment, VA must deny 
service connection and outpatient dental treatment.

In this case, the veteran does not meet the criteria for 
compensation because the veteran does not claim, nor does the 
evidence show, that he sustained dental trauma in service.  
In light of this finding, the veteran is not entitled to 
compensation for extracted teeth as replaceable missing teeth 
are not disabling conditions and may be considered service- 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment if 
certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 
3.381, 17.161.

The Board also finds that criteria for eligibility to receive 
VA outpatient dental treatment have not been met.  Generally, 
a veteran is entitled to VA outpatient dental treatment if he 
qualifies under one of the categories outlined in 38 U.S.C.A. 
§ 1712 and 38 C.F.R. § 17.161.

Service medical records show that, at the time of enlistment, 
teeth #'s 2, 3, 5, 7-10, 12, 14, 15 & 19 were missing.  The 
veteran's remaining teeth were characterized as caries/ non-
restorable and "unserviceable."  This includes teeth #'s 1, 
4, 6, 11, 13, 16-18 & 20-32.  Within 30 days of entrance into 
service, all these remaining teeth were removed.  Teeth noted 
at entry as non-restorable or missing will not be service 
connected, regardless of treatment during service.  38 C.F.R. 
§ 3.381 (d)(1),(2) (2007).  Because the veteran's teeth were 
either missing or non restorable upon entry, the veteran 
cannot be service connected even for treatment purposes for 
his missing teeth.  This is true despite the fact that the 
military did extract what remaining non-restorable teeth the 
veteran had when he enlisted.

Even if 38 C.F.R. § 3.381 (d)(5) & (6) were found not to bar 
service connection for treatment purposes for some or all of 
the veteran's teeth, the Board has examined all 
classifications of dental disability under 38 C.F.R. § 3.381 
and 17.161 and found that none of these apply to the veteran.  
For instance, there could be no eligibility for Class I 
dental care since he is not shown to have a service-connected 
compensable dental condition.  See 38 C.F.R. § 4.150.

The only class of veterans seeking service connection for 
purposes of VA dental treatment that is arguably applicable 
to the veteran is Class II, those having a service-connected 
non-compensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981.  
38 C.F.R. § 17.161 (2007).  Establishing the veteran's 
eligibility in this class could result in authorization of a 
one time treatment of his dental disability.  But persons 
discharged in 1963 and qualifying under Class II must make 
application for treatment within one year of discharge.  See 
38 C.F.R. § 17.161(b); see also Woodson v. Brown, 8 Vet. App. 
352, 355 (1995) affirmed in part, dismissed in part by 87 
F.3d 1304 (1996) (for veteran's who were discharged prior to 
October 1, 1981, the applicable time limit to file a dental 
claim cannot be tolled based on the service department's 
failure to notify a veteran about his right to file such a 
claim).  The veteran did not do so.  Accordingly, VA must 
deny service connection, to include for the purposes of 
entitlement to VA outpatient dental treatment, as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a dental disability characterized by 
the loss of all teeth, to include for treatment purposes, is 
denied.


REMAND

The RO denied service connection for chronic diarrhea in an 
April 2005 rating decision and the veteran was sent notice of 
this decision on April 28, 2005.  In an attachment to a VA 
Form 9 submitted in March 2006, the veteran maintained that 
his gastrointestinal problems started in service.  The Board 
finds that this document constitutes a timely notice of 
disagreement with the denial of service connection for 
chronic diarrhea..  38 C.F.R. § 20.201 (2007).  The record 
does not reflect that the RO has provided the veteran a 
statement of the case in response to this notice of 
disagreement.  Because the notice of disagreement placed the 
issue in appellate status, the matter must be remanded for 
the originating agency to issue a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran and his representative 
should be provided a statement of the 
case on the issue of entitlement to 
service connection for chronic diarrhea, 
and informed of the requirements to 
perfect an appeal with respect to this 
new issue.

2.  If the veteran perfects an appeal 
with respect to this issue, the case 
should be returned to the Board after 
the completion of all indicated 
development.  

By this remand, the Board intimates no opinion as to any 
ultimate outcome warranted.  The appellant need take no 
action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


